Case 1:18-cv-00125-HG-RT Document 80-1 Filed 07/20/20 Page 1 of 7   PageID #: 1033




  Alan Alexander Beck
  Law Office of Alan Beck
  2692 Harcourt Drive
  San Diego, CA 92123
  (619) 905-9105
  Hawaii Bar No. 9145
  Alan.alexander.beck@gmail.com

  Stephen D. Stamboulieh
  Stamboulieh Law, PLLC
  P.O. Box 4008
  Madison, MS 39130
  (601) 852-3440
  stephen@sdslaw.us
  MS Bar No. 102784
  *Admitted Pro Hac Vice

  Attorneys for Plaintiff
  ANDREW NAMIKI ROBERTS

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

  ANDREW NAMIKI ROBERTS             ) Civil Action No. 1:18-cv-00125-HG-RT
                                    )
                Plaintiff,          ) MOTION TO LIFT STAY;
                                    ) MEMORANDUM IN SUPPORT; and
  v.                                ) CERTIFICATE OF SERVICE
                                    )
  RUSSELL SUZUKI, in his Official )
  Capacity as the Attorney General  )
  of the State of Hawaii and AL     )
  CUMMINGS in his Official Capacity )
  as the State Sheriff Division     )
  Administrator                     ) JUDGE: Hon. Helen Gillmor
                                    )
  Defendants.                       ) TRIAL: Vacated
  _______________________________) HEARING: November 26, 2019



                                        1
Case 1:18-cv-00125-HG-RT Document 80-1 Filed 07/20/20 Page 2 of 7          PageID #: 1034




                  PLAINTIFF’S MEMORANDUM IN SUPPORT OF
                     PLAINTIFF’S MOTION TO LIFT STAY

          Background

          This Court stayed this matter on June 17, 2020 [ECF # 79] pending the en

  banc decision of Young v. State of Hawaii, No. 12-17808, 915 F.3d 681 (9th Cir.

  2019) and due to the representation made by Defendant’s counsel that “[t]here is

  now pending in the Hawaii State Legislature SB22921 which would repeal the total

  ban on electric guns and replace it with a regulatory scheme.” June 17, 2020 Order.
                                        2
  The legislature adjourned sine die.       The legislature has had two attempts now to

  address the issue in this matter and has failed both times.

          Mr. Roberts’ rights have been and are continuing to be infringed. This matter

  has been stayed three times. The first, Mr. Roberts agreed to the stay to allow the

  legislature to act. The second stay was issued immediately after oral argument

  pending NYSRPA v. NYC, 140 S.Ct. 1525 (2020) in the Supreme Court which was

  subsequently mooted. The third stay was put in place pending Young, supra.

  Because the Hawaii legislature will not correct this issue, it is incumbent upon the

  Court to issue its ruling.


  1
   This is the incorrect bill number. The referenced bill deals with tax credits. The
  bill at issue was HB 2292:
  https://www.capitol.hawaii.gov/measure_indiv.aspx?billtype=HB&billnumber=22
  92&year=2020.
  2
      See https://www.capitol.hawaii.gov/legcal.aspx.
                                              2
Case 1:18-cv-00125-HG-RT Document 80-1 Filed 07/20/20 Page 3 of 7            PageID #: 1035




        Argument

        This third stay is an indefinite stay which is improper under Hoeun Yong v.

  INS, 208 F.3d 1116 (9th Cir. 2000). In Hoeun, the plaintiff filed a petition for a writ

  of habeus corpus which was stayed “pending resolution of the appeal” in a non-

  related case. Id. at 1117. The district court gave three reasons for staying the case:

  1) staying the case was the most efficient course of action; 2) that a stay favored the

  interests of the parties; and 3) that a stay would not unduly burden the plaintiff. Id.

  at 1118.

        The Ninth Circuit stated that it “respect[s] the trial court's inherent power 'to

  control the disposition of the causes on its docket with economy of time and effort

  for itself, for counsel and for litigants' and we give deference to the district court's

  judgment that the stay will avoid hardship and inequity, but we 'cannot abdicate our

  [role] . . . to prevent the ossification of rights which attends inordinate delay.’” Id.

  It further stated that it would “balance the length of the stay against the strength of

  the justification given for it.” Id. (quoting Itel Corp. v. M/S Victoria U (Ex Pishtaz

  Iran), 710 F.2d 199, 202-03 (5th Cir. 1983).

        The Ninth Circuit held that the stay at issue in Hoeun was an indefinite stay

  because it terminated on the resolution of a different appeal, and “if the Supreme

  Court should grant certiorari to review this court’s decision in Ma, the stay could

  remain in effect for a lengthy period of time, perhaps for years if [the Court’s]


                                             3
Case 1:18-cv-00125-HG-RT Document 80-1 Filed 07/20/20 Page 4 of 7             PageID #: 1036




  decision in Ma is reversed and the case is remanded for further proceedings.” The

  same is true here too. Young’s case, no matter how it turns out in the Ninth Circuit,

  will no doubt be appealed to the Supreme Court. As such, there is no time limit for

  the Plaintiff in this matter, Mr. Roberts, to have his case adjudicated with this current

  stay. Additionally, “[a] long stay also threatens to create the perception that courts

  are more concerned with efficient trial management than with the vindication of

  constitutional rights.” Id. at 1120. Further, the Ninth Circuit observed that other

  judges handling habeas corpus petitions were adjudicating petitions and not staying

  those petitions.

        In the case which Defendants submitted to the Court, Andrew Teter, et al., v.

  Clare E. Connors, et al; Civil No. 19-00183-ACK-WRP, those plaintiffs filed their

  lawsuit on April 10, 2019. Plaintiffs’ summary judgment motion was filed on

  January 14, 2020 and defendants filed their counter motion on January 15, 2020. A

  hearing was held on April 28, 2020. Two weeks later a decision was filed upholding

  a ban on butterfly knives applying intermediate scrutiny. Even though in that case

  there was a question as to whether to apply intermediate or strict scrutiny, it was not

  stayed.

        This Court stayed this matter due to a question of what scrutiny should be

  applied. “The Parties' briefing on their Motions for Summary Judgment has raised

  the question as to what level of scrutiny applies to a challenge to a statute pursuant


                                             4
Case 1:18-cv-00125-HG-RT Document 80-1 Filed 07/20/20 Page 5 of 7            PageID #: 1037




  to the Second Amendment to the United States Constitution. (Pla.'s Motion at pp.

  10-11, ECF No. [51]-1; Def.'s Motion at p. 11, ECF No. [54]-1).” See EO # 79.

  Defendants asked this Court to apply intermediate scrutiny (“… intermediate

  scrutiny should apply…”) See ECF # 54-1, PageID # 407. Defendants’ Amicus,

  Everytown for Gun Safety Support Fund stated that “…intermediate scrutiny is the

  correct standard.” See ECF # 62-1, PageID # 825. Plaintiff stated that “[e]ven if this

  Court finds intermediate scrutiny is appropriate … Hawaii’s ban on electric arms

  cannot withstand constitutional muster.” See ECF # 51-1, PageID # 335. As such,

  the parties agree that at a minimum this Court should apply intermediate scrutiny.

  Roberts contends that it doesn’t matter what level of heightened scrutiny applies, the

  ban is unconstitutional for the same reasons as laid out in Avitabile v. Beach, 368 F.

  Supp. 3d 404, 418 (N.D.N.Y. 2019), and thus a stay to determine scrutiny is

  unwarranted.

        Further, this Court did not consider any hardship upon Mr. Roberts’

  constitutional rights. As the Ninth Circuit cited to approvingly, “‘if there is even a

  fair possibility that the stay . . . will work damage to some one else,’ the stay may be

  inappropriate absent a showing by the moving party of ‘hardship or inequity.’”

  Dependable Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th

  Cir. 2007) (citing Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)). It should be

  noted that the Defendants in this matter requested this Court “stay consideration of


                                             5
Case 1:18-cv-00125-HG-RT Document 80-1 Filed 07/20/20 Page 6 of 7          PageID #: 1038




  this matter pending action by the Hawaii State Legislature.” See ECF # 77, PageID

  # 978. The legislature was given that opportunity and refused to repeal the ban.

  Additionally, because Defendants only requested a stay pending action by the

  legislature, and that process is completed, no party has thus requested the breadth of

  the stay issued by this Court.

            Mr. Roberts brought his case in 2018. This case is on its third stay and is

  pending a decision in Young which will no doubt be appealed to the Supreme Court

  which makes it an indefinite stay under Hoeun. As the Supreme Court has held,

  “[t]he loss of First Amendment freedoms, for even minimal periods of time,

  unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373,

  96 S. Ct. 2673, 2690 (1976). This is no different for other constitutionally protected

  rights.

            The Supreme Court has held that “the Second Amendment extends, prima

  facie, to all instruments that constitute bearable arms, even those that were not in

  existence at the time of the founding.” District of Columbia v. Heller, 554 U.S. 570,

  582, 128 S. Ct. 2783, 2791-92 (2008). And McDonald v. City of Chi., 561 U.S. 742,

  791, 130 S. Ct. 3020, 3050 (2010) incorporated the Second Amendment as to the

  states (“We therefore hold that the Due Process Clause of the Fourteenth

  Amendment incorporates the Second Amendment right recognized in Heller.”). As




                                             6
Case 1:18-cv-00125-HG-RT Document 80-1 Filed 07/20/20 Page 7 of 7         PageID #: 1039




  such, Mr. Roberts’ has a valid Second Amendment claim and his rights are worth

  protecting.

        Conclusion

        Wherefore, premises considered, for reasons set forth here and in Plaintiff’s

  Memorandum in Support, Plaintiff requests that the stay be lifted and the Court to

  rule on Plaintiff’s Motion for Summary Judgment [ECF # 51].

        Certification Pursuant to LR7.8

        This motion is made following the conference of counsel pursuant to LR7.8

  which took place on July 13, 2020. Counsel for Defendants stated that they would

  not oppose the relief requested in this motion.

        Dated: Canton, Mississippi, July 20, 2020.

                            Respectfully submitted,

                            /s/ Alan Beck
                            Alan Alexander Beck

                            /s/ Stephen D. Stamboulieh
                            Stephen D. Stamboulieh
                            Stamboulieh Law, PLLC
                            *Admitted Pro Hac Vice




                                            7
